IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-283-CV



G. J. PALMER, JR. AND ROBERT V. BUCK,

	APPELLANTS

vs.



1629 SERVICE CORPORATION,

	APPELLEE


 


FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 9616, HONORABLE D. V. HAMMOND, JUDGE PRESIDING

 


PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellants' Motion
Filed:  October 12, 1994
Do Not Publish